                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

 SONY MUSIC ENTERTAINMENT, et al.,

                        Plaintiffs,
                                                  Case No. 1:18-cv-00950-LO-JFA
                 v.

 COX COMMUNICATIONS, INC., et al.,

                        Defendants.

                                             ORDER

         UPON CONSIDERATION of Defendants’ motion pursuant to Rule 26 of the Federal

Rules of Civil Procedure, and Local Civil Rule 5, for an order to file the Confidential Declaration

of Brent K. Beck in Support of Cox’s Opposition to Plaintiffs’ Motion to Compel (Dkt. 62), which

constitutes or discusses confidential business information belonging to Cox, and finding that

proper notices have been given, that sealing is warranted, and no alternative will suffice, it is

hereby

         ORDERED that the motion is GRANTED, and these materials shall remain under seal until

further order of the Court.

                              ENTERED this ____ day of December 2018.

Alexandria, Virginia

                                       ____________________________________
                                       Liam O’Grady
                                       United States District Judge
